116 U.S. 427 (1886)
COFFEY
v.
UNITED STATES.
Supreme Court of United States.
Argued December 10, 1885.
Decided January 18, 1886.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KENTUCKY.
*432 Mr. Gabriel C. Wharton, Mr. Samuel McKee, and Mr. T.T. Wharton for plaintiff in error submitted on their brief.
Mr. Assistant Attorney-General Maury for defendant in error.
MR. JUSTICE BLATCHFORD delivered the opinion of the court. After stating the facts in the language reported above, he continued:
There is no bill of exceptions in the record, and no exception to the overruling of the motions; but the questions arising on the demurrers to the counts of the amended information, and the question as to the jurisdiction of the Circuit Court, are open for consideration.
The objection to the jurisdiction is not well taken. By § 629 of the Revised Statutes, subd. 4, original jurisdiction is given to the Circuit Courts "of all causes arising under any law providing internal revenue." In Title XXXV. of the Revised Statutes, concerning "Internal Revenue," § 3213 provides that "all suits for fines, penalties and forfeitures, where not otherwise provided for, shall be brought in the name of the United States, in any proper form of action, or by any appropriate form of proceeding, qui tam or otherwise, before any Circuit or District Court of the United States, for the district within which said fine, penalty or forfeiture may have been incurred, or before *433 any other court of competent jurisdiction." By § 563, subd. 1, jurisdiction is given to the District Courts "of all suits for penalties and forfeitures incurred under any law of the United States." By subd. 8 of § 563 jurisdiction is given to the District Courts of all seizures on land, and it is enacted that such jurisdiction shall be exclusive, except in the particular cases where jurisdiction of such seizures is given to the Circuit Courts. By subd. 4 of § 629, jurisdiction is denied to the Circuit Courts of suits for penalties and forfeitures arising under any act providing for revenue from imports and tonnage; but they have it in suits for penalties and forfeitures arising under the internal revenue laws.
Although, in practice, suits in rem for forfeitures for violations of the internal revenue laws are more frequently brought in the District Courts, yet cases are to be found of such suits originally brought in the Circuit Courts, where jurisdiction was taken and was not questioned. Such cases are United States v. Two Tons of Coal, &c., 5 Blatchford, 386, in the Eastern District of New York, in 1867, before Judge Benedict; United States v. One Still, &c., 5 Blatchford, 403, and United States v. 508 Barrels of Distilled Spirits, 5 Blatchford, 407, and United States v. 6 Barrels of Distilled Spirits, 5 Blatchford, 542, in the same district in 1867, before Mr. Justice Nelson and Judge Benedict; United States v. 7 Barrels of Distilled Oil, &c., 6 Blatchford, 174, in the same district, in 1867, before Judge Benedict; and United States v. 200 Barrels of Whiskey, 2 Woods, 54, in the District of Louisiana, in 1874, before Mr. Justice Woods, then Circuit Judge. Like jurisdiction of a suit in personam for a violation of the internal revenue laws was taken in 1877, by the Circuit Court for the Eastern District of Missouri, held by Mr. Justice Miller and Judge Dillon, in United States v. McKee, 4 Dillon, 128.
It has been adjudged by this court, that information under the revenue laws for the forfeiture of goods, which seek no judgment of fine or imprisonment against any person, though civil actions and not strictly criminal cases, are so far in the nature of criminal proceedings as to come within the rule, that a general verdict, upon several counts, seeking in different *434 forms one object, must be upheld if one count is good. Clifton v. United States, 4 How. 242, 250; Snyder v. United States, 112 U.S. 216.
In this case, the first count in the amended information is good. It is founded on § 3257 of the Revised Statutes, which provides as follows: "Whenever any person engaged in carrying on the business of a distiller defrauds or attempts to defraud the United States of the tax on the spirits distilled by him, or of any part thereof, he shall forfeit the distillery and distilling apparatus used by him, and all distilled spirits ... found in the distillery and on the distillery premises, and shall be fined not less than five hundred dollars nor more than five thousand dollars, and be imprisoned not less than six months nor more than three years." The counts of the amended information are amendments of and additions to the original information, and the allegations of the latter as to the seizure of the property, on land, by the deputy collector, and as to the fact of forfeiture, and the prayer for process, and for a decree of forfeiture, form part of the amended information and apply to the counts therein. The language of the first count of the amended information follows that of § 3257, and is, we think, sufficient, against the general objection taken by the demurrer, that it is insufficient. In United States v. Simmons, 96 U.S. 360, an indictment founded on § 3281 of the Revised Statutes, alleged that the defendant "did knowingly and unlawfully engage in and carry on the business of a distiller, within the intent and meaning of the internal revenue laws of the United States, with the intent to defraud the United States of the tax on the spirits distilled by him, against the peace," &c. Section 3281 provides that every person who engages in or carries on the business of a distiller with intent to defraud the United States of the tax on the spirits distilled by him, shall be fined and imprisoned. This court held that the indictment was sufficient to authorize judgment, and that it was not necessary to state the particular means by which the United States were to be defrauded of the tax. So, in this case, it was not necessary, under § 3257, to set forth the particular means by which the claimant defrauded and attempted to *435 defraud the United States of the tax, or to specify the particular spirits covered by the tax. The first count of the amended information is in substantial compliance with Rule 22 of the Rules in Admiralty. That Rule prescribes regulations for the form of information and libels of information on seizures for the breach of the laws of the United States on land or water; and the general rules of pleading in regard to Admiralty suits in rem apply to a suit in rem for a forfeiture, brought by the United States, after a seizure on land. The Sarah, 8 Wheat. 391; Union Ins. Co. v. United States, 6 Wall. 759, 765; Armstrong's Foundry, 6 Wall. 766, 769; Morris' Cotton, 8 Wall. 507, 511. It was not necessary to aver, in the information, that the distilled spirits found on the claimant's distillery premises, and seized, were distilled by him, or were the product of his distillery, or that the distillery apparatus was wrongfully used; because § 3257 does not make these facts elements of the causes of forfeiture denounced by it. The only necessary elements are, that the person shall be engaged in carrying on the business of a distiller, and that he shall defraud, or attempt to defraud, the United States of the tax on the spirits distilled by him. The answer admits that the claimant owned the property seized.
As to the plea of a former conviction, the proceedings being kindred to those in a suit in Admirality in rem, so far as the pleadings are concerned, no reply or replication to the answer was necessary to raise an issue of fact on the matters averred in it. New matter in an answer is considered as denied by the libellant. Rule 51, in Admiralty. The issue of fact as to the former conviction must be held to have been found against the claimant, by the general verdict; and no question in regard to the defence set up can be raised, in the absence of a demurrer to the answer, and of a bill of exceptions raising specific questions.
Judgment affirmed.